Case 1:19-cv-00160-LMB-TCB Document 8 Filed 04/03/19 Page 1 of 2 PageID# 26



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

__________________________________________
                                          :
MORGAN HOWARTH,                           :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                 Civil Action No.:
                                          :                 1:19-cv-00160-LMB-TCB
GMH MORTGAGE SERVICES, LLC,               :
                                          :
      Defendant.                          :
                                          :
__________________________________________:



                            NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that Plaintiff, under Federal Rule of Civil Procedure

41(a)(1)(A)(i), hereby dismisses this action. Such dismissal shall be with prejudice, with each

side to bear its own costs and attorney’s fees.


Signed April 3, 2019



                                                     __/s/__David C. Deal_____________
                                                     Plaintiff (by Counsel)

                                                     David C. Deal (VA Bar No.: 86005)
                                                     The Law Office of David C. Deal, P.L.C.
                                                     P.O. Box 1042
                                                     Crozet, VA 22932
                                                     434-233-2727, Telephone
                                                     888-965-8083, Facsimile
                                                     Counsel for Plaintiff
Case 1:19-cv-00160-LMB-TCB Document 8 Filed 04/03/19 Page 2 of 2 PageID# 27



                                CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and accurate copy of the foregoing Notice
was mailed by USPS First Class on September 28, 2018 to the following:

S. Gregory Herrman
Blank Rome LLP
1825 Eye Street NW
Washington, DC 20006




                                                   __/s/__David C. Deal_____________
                                                   David C. Deal (VA Bar No.: 86005)
                                                   The Law Office of David C. Deal, P.L.C.
                                                   P.O. Box 1042
                                                   Crozet, VA 22932
                                                   434-233-2727, Telephone
                                                   888-965-8083, Facsimile
                                                   Counsel for Plaintiff
